                Case 4:20-cv-01707-JST Document 40-1 Filed 10/05/20 Page 1 of 2




 1   WENCONG FA, SBN 301679
 2   Email: WFa@pacificlegal.org
     JOSHUA P. THOMPSON, SBN 250955
 3   Email: JThompson@pacificlegal.org
     Pacific Legal Foundation
 4   930 G Street
 5   Sacramento, California 95814
     Telephone: (916) 419-7111
 6   Facsimile: (916) 419-7747
 7   Attorneys for Plaintiffs, Paul Ogilvie, et al.
 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN FRANCISCO DIVISION
11
                                                          )
12   PAUL OGILVIE, et al.,                                )        Case No.: 4:20-cv-01707-JST
                                                          )
13                          Plaintiffs,                   )
                                                          )   [PROPOSED] ORDER GRANTING
14         v.                                             )
                                                          )     PLAINTIFFS’ MOTION FOR
15   STEVE GORDON, in his official capacity as                    SUMMARY JUDGMENT
                                                          )
     Director of the California Department of Motor       )
16   Vehicles,                                            )   Hearing Date:   Nov. 18, 2020
                                                          )   Time:           2:00 pm
17                          Defendant.                    )
                                                          )   Judge:          Jon S. Tigar
18                                                        )   Location:       Courtroom 6
                                                          )
19                                                        )   Action Filed: March 10, 2020
20
21
22
23
24
25
26
27
28
     ______________________________________________________________________________
      [Proposed] Order Granting P. MSJ                1                  Case No.: 4:20-cv-01707-JST
             Case 4:20-cv-01707-JST Document 40-1 Filed 10/05/20 Page 2 of 2




 1          This matter is before the Court on the parties’ cross-motions for summary judgment. The
 2   Court has considered arguments and evidence submitted in support of and in opposition to the
 3   parties’ cross-motions for summary judgment. Based on the foregoing, it is ORDERED:
 4          Plaintiffs’ Motion for Summary Judgment is GRANTED. The Court declares that
 5   Defendant’s ban of personalized license plate configurations “offensive to good taste and
 6
     decency,” Cal. Code Regs. tit. 13 § 206.00(c)(7)(D), violates the First Amendment to the United
 7
     States Constitution. The Court enjoins Defendant—including his officers, servants, and employees
 8
     —from enforcing the “offensive to good taste and decency” provision in Cal. Code Regs. tit. 13 §
 9
     206.00(c)(7)(D).
10
            IT IS SO ORDERED.
11
12
13
            DATED: ___________________, 2020.                   ________________________
14                                                              JON S. TIGAR
                                                                U.S. District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________
      [Proposed] Order Granting P. MSJ             2                    Case No.: 4:20-cv-01707-JST
